Exhibit 10.1
Execution Version
AMENDMENT NO. 1
     This Amendment No. 1 dated as of April 28, 2009 (this “Agreement”) is among
Stone Energy Corporation, a Delaware corporation (“Borrower”), Stone Energy
Offshore, L.L.C., a Delaware limited liability company (“Guarantor”), the
financial institutions party to the Credit Agreement described below as Banks
(“Banks”), and Bank of America, N.A., as Agent for the Banks (“Agent”) and as
Issuing Bank (“Issuing Bank”).
INTRODUCTION
     A. The Borrower, the Banks, the Issuing Bank, and the Agent have entered
into the Second Amended and Restated Credit Agreement dated as of August 28,
2008 (the “Credit Agreement”).
     B. The Guarantor entered into that certain Guaranty dated as of August 28,
2008.
     C. The parties hereto desire to (i) amend the Credit Agreement to modify
the definition of Applicable Margin and to clarify the application of provisions
relating to Borrowing Base Assets to Swap Contracts that are given value in the
Borrowing Base and (ii) amend the Guaranty to update a certain statutory
reference.
     D. The Guarantor wishes to reaffirm its guarantee of the Obligations as
amended by this Agreement.
     THEREFORE, in fulfillment of the foregoing, the Borrower, the Guarantor,
the Agent, the Issuing Bank, and the Banks hereby agree as follows:
     Section 1. Definitions; References. Unless otherwise defined in this
Agreement, each term used in this Agreement which is defined in the Credit
Agreement has the meaning assigned to such term in the Credit Agreement.
     Section 2. Amendment. Upon the satisfaction of the conditions specified in
Section 6 of this Agreement, and, unless otherwise specified, effective as of
the date set forth above, the Credit Agreement and the Guaranty are amended as
follows:
          (a) The definition of “Adjusted Base Rate” in Section 1.1 of the
Credit Agreement shall be amended to read in its entirety as follows:
     “Adjusted Base Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greater of (a) the Base Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 0.50% and (c) the
Eurodollar Rate in effect on such day for an Interest Period of one month plus
1.00%; provided that for any Advance maintained as a Base Rate Advance due to
the application of Section 2.14(b), the “Adjusted Base Rate” shall be the
greater of clauses (a) or (b) above.

 



--------------------------------------------------------------------------------



 



          (b) The definition of “Applicable Margin” in Section 1.1 of the Credit
Agreement shall be amended to read in its entirety as follows:
     “Applicable Margin” means, for any day, the following percentages based
upon the ratio of (a) the aggregate outstanding amount of Advances plus the
Letter of Credit Exposure to (b) the Borrowing Base as of such day:

                                                    Applicable Margin      
Applicable Margin   for     Ratio of (Advances + Letter of   for   Eurodollar
Rate   Applicable Margin Credit Exposure) to (Borrowing Base)   Base Rate
Advances   Advances   for Commitment Fees
Less than .30
    1.250 %     2.250 %     0.500 %
Greater than or equal to .30 but less than .60
    1.500 %     2.500 %     0.500 %
Greater than or equal to .60 but less than .90
    1.750 %     2.750 %     0.500 %
Greater than or equal to .90
    2.000 %     3.000 %     0.500 %

          (c) The definition of “Borrowing Base Assets” in Section 1.1 of the
Credit Agreement shall be amended to read in its entirety as follows:
     “Borrowing Base Assets” means, at any time, any assets (including any Swap
Contracts) that are given value in the most recently determined Borrowing Base.
          (d) The definition of “Defaulting Bank” in Section 1.1 of the Credit
Agreement shall be amended to read in its entirety as follows:
     “Defaulting Bank” means any Bank that (a) has failed to fund any portion of
the Advances or participations in Letter of Credit Obligations required to be
funded by it hereunder within one Business Day of the date required to be funded
by it hereunder, (b) has otherwise failed to pay over to the Agent or any other
Bank any other amount required to be paid by it hereunder within one Business
Day of the date when due, unless the subject of a good faith dispute, or (c) is,
or any controlling (as defined in the definition of “Affiliate”) entity of which
is, insolvent or the subject of a bankruptcy, insolvency or similar proceeding.
          (e) Section 2.2(e) of the Credit Agreement shall be amended to read in
its entirety as follows:
     Upon any sale, lease, transfer, unwinding, termination, novation or other
disposition, whether or not in the ordinary course of business, by the Borrower
or any of its Subsidiaries of Borrowing Base Assets that (individually or on a
cumulative basis with

-2-



--------------------------------------------------------------------------------



 



all such dispositions consummated since the determination of the most recently
determined Borrowing Base) were given value in the most recently determined
Borrowing Base in excess of 5% of the amount of such Borrowing Base, the
Borrowing Base shall automatically be reduced by (1) with respect to Swap
Contracts, the Net Cash Proceeds received by a Credit Party as a result of
unwinding, terminating, or novating such Swap Contracts and (2) with respect to
all Borrowing Base Assets other than Swap Contracts, the present value given to
such assets in the most recent engineering report delivered pursuant to Section
5.6(c), including the applicable stated discount utilized therein.
     (f) Section 2.4(b)(v) is hereby amended in its entirety to read as follows:
     Illegality. If any Bank shall notify the Agent and the Borrower that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or that any central bank or other governmental
authority asserts that it is unlawful for such Bank or its Eurodollar Lending
Office to perform its obligations under this Agreement to maintain or make any
Eurodollar Rate Advances hereunder or any Governmental Authority has imposed
material restrictions on the authority of such Bank to purchase or sell, or to
take deposits of, Dollars in the London interbank market, (i) the Borrower
shall, no later than 10:00 a.m. (Dallas, Texas time) (A) if not prohibited by
law, on the last day of the Interest Period for each outstanding Eurodollar Rate
Advance made by such Bank or (B) if required by such notice, on the second
Business Day following its receipt of such notice prepay all of the Eurodollar
Rate Advances made by such Bank then outstanding, (ii) such Bank shall
simultaneously make a Base Rate Advance to the Borrower on such date in an
amount equal to the aggregate principal amount of the Eurodollar Rate Advances
prepaid to such Bank, and (iii) the right of the Borrower to select Eurodollar
Rate Advances from such Bank for any subsequent Borrowing shall be suspended
until such Bank gives notice referred to above shall notify the Agent that the
circumstances causing such suspension no longer exist.
     (g) Section 2.12(a) is hereby amended in its entirety to read as follows:
     Eurodollar Rate Advances. If, due to either (i) the introduction of or any
change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in, or in the
interpretation of, any law or regulation after the date hereof or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law) made after the
date hereof, there shall be any increase in the cost to any Bank of agreeing to
make or making, funding, or maintaining Eurodollar Rate Advances (including due
to increased reserve or similar requirements), then the Borrower shall from time
to time, upon demand by such Bank (with a copy of such demand to the Agent),
immediately pay to the Agent for the account of such Bank additional amounts
sufficient to compensate such Bank for such increased cost. A certificate as to
the amount of such increased cost and detailing the calculation of such cost
submitted to the Borrower and the Agent by such Bank shall be conclusive and
binding for all purposes, absent manifest error.

-3-



--------------------------------------------------------------------------------



 



     (h) Section 2.12(c) is hereby amended in its entirety to read as follows:
     Letters of Credit. If any change in any law or regulation or in the
interpretation thereof after the date hereof by any court or administrative or
Governmental Authority charged with the administration thereof shall either
(i) impose, modify, or deem applicable any reserve, special deposit, or similar
requirement against letters of credit issued by, or assets held by, or deposits
in or for the account of, the Issuing Bank or (ii) impose on the Issuing Bank
any other condition regarding the provisions of this Agreement relating to the
Letters of Credit or any Letter of Credit Obligations (including increased
reserve or similar requirements), and the result of any event referred to in the
preceding clause (i) or (ii) shall be to increase the cost to the Issuing Bank
of issuing or maintaining any Letter of Credit (which increase in cost shall be
determined by the Issuing Bank’s reasonable allocation of the aggregate of such
cost increases resulting from such event), then, upon demand by the Issuing
Bank, the Borrower shall pay to the Issuing Bank, from time to time as specified
by the Issuing Bank, additional amounts which shall be sufficient to compensate
the Issuing Bank for such increased cost. A certificate as to such increased
cost incurred by the Issuing Bank, as a result of any event mentioned in clause
(i) or (ii) above, and detailing the calculation of such increased costs
submitted by the Issuing Bank to the Borrower, shall be conclusive and binding
for all purposes, absent manifest error.
     (i) A new Section 2.12(d) is added to read in its entirety as follows:
     Delay in Requests. Failure or delay on the part of any Bank or Issuing Bank
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Bank’s or Issuing Bank’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Bank or Issuing Bank pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Bank or Issuing Bank, as the case may be,
notifies the Borrower of the change in law or regulation or the interpretation
or application thereof giving rise to such increased costs or reductions and of
such Bank’s or Issuing Bank’s intention to claim compensation therefore (except
that, if the change in law or regulation or the interpretation or application
thereof giving rise to such increased costs or reductions is retroactive, then
the 180 day period referred to above shall be extended to include the period of
retroactive effect thereof).
     (j) A new Section 2.14 is added to read in its entirety as follows:
     Inability to Determine Rates. If the Majority Banks determine that for any
reason in connection with any request for Eurodollar Rate Advances or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank Eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Advances, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to such proposed Eurodollar Rate Advance,
or (c) the Eurodollar Rate for any requested Interest Period with respect to
such proposed Eurodollar Rate Advance does not adequately and fairly reflect the
cost to such Banks of funding such Advance, the Agent will promptly so

-4-



--------------------------------------------------------------------------------



 



notify the Borrower and each Bank. Thereafter, the obligation of the Banks to
make Eurodollar Rate Advances, or effect any conversion thereto or continuation
thereof, shall be suspended until the Agent (upon the instruction of the
Majority Banks) revokes such notice. Upon receipt of such notice, the Borrower
may revoke, without premium or penalty, any pending request for an Advance of,
conversion to or continuation of Eurodollar Rate Advances or, failing that, will
be deemed to have converted such request into a request for Advances bearing
interest based upon the Base Rate in the amount specified therein.
          (k) Effective as of April 1, 2009, each reference in the Guaranty and
in Exhibit C of the Credit Agreement to “Chapter 34 of the Texas Business and
Commerce Code” shall be amended to refer to “Chapter 43 of the Texas Civil
Practice and Remedies Code”.
     Section 3. Reaffirmation of Liens.
          (a) The Borrower (i) is party to certain Security Documents securing
and supporting the Borrower’s obligations under the Credit Documents,
(ii) represents and warrants that it has no defenses to the enforcement of the
Security Documents and that according to their terms the Security Documents will
continue in full force and effect to secure the Borrower’s obligations under the
Credit Documents, as the same may be amended, supplemented, or otherwise
modified, and (iii) acknowledges, represents, and warrants that the liens and
security interests created by the Security Documents are valid and subsisting
and create an Acceptable Security Interest in the Collateral to secure the
Borrower’s obligations under the Credit Documents, as the same may be amended,
supplemented, or otherwise modified.
          (b) The delivery of this Agreement does not indicate or establish a
requirement that any Guaranty or Security Document requires the Borrower’s or
any Guarantor’s approval of amendments to the Credit Agreement.
     Section 4. Representations and Warranties. The Borrower represents and
warrants to the Agent and the Banks that:
          (a) the representations and warranties set forth in the Credit
Agreement and in the other Credit Documents are true and correct in all material
respects as of the date of this Agreement; provided that such materiality
qualifier shall not apply if such representation or warranty is already subject
to a materiality qualifier in the Credit Agreement or such other Credit
Document;
          (b) (i) the execution, delivery, and performance of this Agreement are
within the corporate power and authority of the Borrower and have been duly
authorized by appropriate proceedings and (ii) this Agreement constitutes a
legal, valid, and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws affecting
the rights of creditors generally and general principles of equity; and
          (c) as of the effectiveness of this Agreement and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.

-5-



--------------------------------------------------------------------------------



 



     Section 5. Reaffirmation of GuarantyThe Guarantor hereby ratifies,
confirms, and acknowledges that its obligations under the Guaranty are in full
force and effect and that the Guarantor continues to unconditionally and
irrevocably guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, all of the Obligations
(subject to the terms of the Guaranty), as such Obligations may have been
amended by this Agreement. The Guarantor hereby acknowledges that its execution
and delivery of this Agreement does not indicate or establish an approval or
consent requirement by the Guarantor under the Guaranty in connection with the
execution and delivery of amendments, modifications or waivers to the Credit
Agreement, the Notes or any of the other Credit Documents.
     Section 6. Effectiveness. This Agreement shall become effective as of the
date hereof, and the Credit Agreement and Guaranty shall be amended as provided
herein, upon the occurrence of all of the following: (a) the Majority Banks’,
the Borrower’s, and the Guarantor’s duly and validly executing originals of this
Agreement and delivery thereof to the Agent, (b) the representations and
warranties in this Agreement being true and correct in all material respects
before and after giving effect to this Agreement, and (c) the Borrower’s having
paid all costs, expenses, and fees which have been invoiced and are payable
pursuant to Section 9.4 of the Credit Agreement or any other written agreement.
     Section 7. Effect on Credit Documents. Except as amended herein, the Credit
Agreement and the Credit Documents remain in full force and effect as originally
executed, and nothing herein shall act as a waiver of any of the Agent’s or
Banks’ rights under the Credit Documents, as amended. This Agreement is a Credit
Document for the purposes of the provisions of the other Credit Documents.
Without limiting the foregoing, any breach of representations, warranties, and
covenants under this Agreement may be a Default or Event of Default under other
Credit Documents.
     Section 8. Choice of Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Texas.
     Section 9. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original.
[The remainder of this page has been left blank intentionally.]

-6-



--------------------------------------------------------------------------------



 



     THIS WRITTEN AGREEMENT AND THE CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
     EXECUTED as of the date first set forth above.

            BORROWER:

STONE ENERGY CORPORATION
      By:   /s/ David H. Welch         Name:   David H. Welch        Title:  
President and Chief Executive Officer              By:   /s/ Kenneth H. Beer    
    Name:   Kenneth H. Beer        Title:   Senior Vice President and
Chief Financial Officer        GUARANTOR:

STONE ENERGY OFFSHORE, L.L.C.
      By:   /s/ David H. Welch         Name:   David H. Welch        Title:  
President and Chief Executive Officer              By:   /s/ Kenneth H. Beer    
    Name:   Kenneth H. Beer        Title:   Senior Vice President and
Chief Financial Officer     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            AGENT AND ISSUING BANK:


BANK OF AMERICA, N.A., as Agent and Issuing Bank
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Senior Vice President        BANKS:


BANK OF AMERICA, N.A.
      By:   /s/ Ronald E. McKaig         Name:   Ronald E. McKaig       
Title:   Senior Vice President     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Douglas R. Liftman         Name:   Douglas R. Liftman       
Title:   Managing Director              By:   /s/ Polly Schott         Name:  
Polly Schott        Title:   Director     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            NATIXIS
      By:   /s/ Liana Tchernysheva         Name:   Liana Tchernysheva       
Title:   Director              By:   /s/ Louis P. Laville, III         Name:  
Louis P. Laville, III        Title:   Managing Director     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            THE BANK OF NOVA SCOTIA
      By:   /s/ Andy Ostrov         Name:   Andy Ostrov        Title:  
Director     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.
      By:   /s/ Paul D. Hein         Name:   Paul D. Hein        Title:   Vice
President     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            TORONTO DOMINION (TEXAS) LLC
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito        Title:  
Authorized Signatory     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            ALLIED IRISH BANKS p.l.c.
      By:   /s/ Mark Connelly         Name:   Mark Connelly        Title:  
Senior Vice President              By:   /s/ Edward Fenk         Name:   Edward
Fenk        Title:   Vice President     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            BARCLAYS BANK PLC
      By:   /s/ Maria Lund         Name:   Maria Lund        Title:   Vice
President     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            REGIONS BANK
      By:   /s/ William A. Philipp         Name:   William A. Philipp       
Title:   Vice President     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Mark E. Thompson         Name:   Mark E. Thompson       
Title:   Senior Vice President     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            WHITNEY NATIONAL BANK
      By:   /s/ William Jochetz         Name:   William Jochetz        Title:  
Officer     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.
      By:   /s/ Jo Linda Papadakis         Name:   Jo Linda Papadakis       
Title:   Vice President     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION
      By:   /s/ Masakazu Hasegawa         Name:   Masakazu Hasegawa       
Title:   General Manager     

[SIGNATURE PAGE TO AMD NO. 1 TO 2nd A&R CREDIT AGREEMENT]

 